Citation Nr: 1122727	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-34 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire that denied service connection for PTSD.

The Veteran testified at a hearing before an RO Decision Review Officer (DRO) in August 2007.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

There is no competent evidence of a current diagnosis of posttraumatic stress disorder.


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R.. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  A VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the United States Court of Appeals for the Federal Circuit held that the VCAA notice must be provided prior to the initial decision or prior to readjudication, and such duty to notify cannot be satisfied by post-decisional communications.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The timing requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), applies equally to all five elements of a service connection claim. Id.

The Board finds that VA's duties under the VCAA and the implementing regulations have been fulfilled with respect to the claims currently on appeal.  In a December 2005 letter, the Veteran was provided adequate notice as to the evidence needed to substantiate the claim for service connection for posttraumatic stress disorder, what evidence was to be provided by the appellant, wand hat evidence the VA would attempt to obtain on his behalf.  In the September 2006 notification of the denial of the claim, the RO informed the Veteran of how disability evaluations and effective dates are assigned once service connection has been awarded.  While this letter was issued at the time of the rating decision that denied the claim, the RO issued a statement of the case subsequently.  Thus, any timing error of this information was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

As to VA's duty to assist, VA has obtained service treatment and personnel records.  The Veteran had indicated having received treatment at the Vet Center in Manchester, New Hampshire.  The RO wrote to that facility and requested the records.  It received a response from that facility.  The Veteran has not indicated having received treatment at either VA or any other private facility.  Thus, there is no reason for the Board to believe there are any outstanding records pertaining to treatment for posttraumatic stress disorder.

VA has not provided the Veteran with an examination in connection with the claim for service connection for posttraumatic stress disorder .  In this regard, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4)(i).

In McLendon, the United States Court of Appeals for Veterans Claims (Court) addressed each of the above elements and how the Board must apply the facts of the case to the law regarding when an examination was necessary, with which the Board has complied.

In this case, there is neither competent evidence of a current disability nor competent evidence of chronic symptoms of a psychiatric disorder, to include posttraumatic stress disorder, at any time during the appeal by either medical professionals or the Veteran himself.  Specifically, in the Veteran's informal claim, he stated he kept seeing a solider lying on a table in the morgue with many shrapnel wounds, which he would see "often enough to be of concern."  As stated above, he stated he went to the Vet Center on two occasions.  In a September 2006 letter, a readjustment counselor stated that the Veteran came to the facility with concerns about alcohol consumption and occasional flashbacks and intrusive memories.  The counselor stated that after he met with the Veteran, "I am unable to provide any opinion as to a diagnosis."  The Board finds that the counselor's opinion is evidence supporting its finding that the Veteran has not brought forth competent evidence of a current psychiatric disorder.  A professional was unable to enter a psychiatric diagnosis.  Additionally, the Board finds that the Veteran's allegations of having occasional memories from Vietnam are insufficient to establish persistent or recurrent symptoms of a disability.  Thus, element (1)-evidence of a current disability or or persistent or recurrent symptoms of a disability-has not been met. Without competent evidence of a current disability VA is not required to provide an examination or medical opinion in connection with these two claims.

The Board notes that in the April 2011 informal hearing presentation, the Veteran's representative raised the holding Clemons v. Shinseki, 23 Vet. App. 1 (2009), with the implication that it applies in this case.  The Board does not find that such case applies to the facts in this case.  Specifically, in Clemons, the Veteran was seeking service connection for posttraumatic stress disorder and had also been diagnosed with other psychiatric disorders.  VA had addressed only the diagnosis of posttraumatic stress disorder in considering service connection, and the Court found that such constituted error.  Here, however, there is no evidence of any psychiatric disorder (to include posttraumatic stress disorder) diagnosed by a medical professional.  Thus, the Board concludes that the holding in Clemons does not apply to the facts in this case, and the Board has considered only whether entitlement to service connection for posttraumatic stress disorder is warranted.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment and personnel records, and the September 2006 Vet Center letter.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for posttraumatic stress disorder by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  However, without competent evidence of posttraumatic stress disorder, even if the Veteran alleged fear of hostile military or terrorist activity, it would not change the outcome of the claim.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for posttraumatic stress disorder.  There is no competent evidence of a diagnosis of posttraumatic stress disorder.  The Veteran went to the Vet Center, which specifically treats veterans for posttraumatic stress disorder and other psychiatric disorders, and the counselor, after having seen the Veteran on two occasions, stated he was unable to provide a diagnosis of any psychiatric disorder, much less posttraumatic stress disorder.  

Because of the lack of any competent evidence of a current disability, service connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists).  As noted above, the Veteran has not provided enough lay statements to establish a current psychiatric disability.  It must be noted that as time has gone on during the appeal, the number of possible in-service stressors the Veteran has reported has increased.  The Board finds the additional stressors of questionable credibility.  Regardless, without competent and credible evidence of posttraumatic stress disorder, entitlement to service connection for posttraumatic stress disorder is not warranted.

The Board has considered the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, it is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the claim is denied.



ORDER

Entitlement to service connection for posttraumatic stress disorder is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


